Citation Nr: 1526933	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at St. Joseph's Hospital from July 28, 2012 to July 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.  Initially, the VA Medical Center denied the Veteran's claim in its entirety.  While his appeal was pending, the Medical Center approved VA's payment or reimbursement of medical expenses incurred in connection with the Veteran's care at St. Joseph's Hospital from July 26 to 27, 2012, but continued to deny payment or reimbursement for medical expenses incurred in connection with his care at that facility from July 28 to 30, 2012.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been prepared and associated with the record on appeal

The Board notes that, in addition to the paper combined health record, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, including a transcript of the January 2015 Board hearing, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The record on appeal does not contain a copy of the VA Medical Center's original decision denying the Veteran's claim, or the notice of disagreement the appellant filed in response to that decision.  Nor does it contain a copy of a February 2013 letter from a Dr. McConnell that the Veteran reports having submitted in support of his claim.  Copies of those documents must be located and associated with the record on appeal.

The Veteran maintains, in essence, that the nature and extent of the condition for which he was treated at St. Joseph's Hospital from July 26 to 30, 2012, needs to be put in context by reviewing records of the treatment he received at the Bay Pines VA Medical Center , the Tampa, Florida VA Medical Center, and the Mayo Clinic between June and November 2012.  The reports of that treatment are not of record.  Because the Veteran has identified the records as relevant in the context of the whole, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The primary question at issue in this case is at what point on or after July 27, 2012, if any, could the Veteran have been safely transferred from St. Joseph's Hospital to a VA medical center (or other Federal facility that VA had an agreement with to furnish health care service for veterans) for continuation of treatment.  See 38 U.S.C.A. § 1728(c) (2014); 38 C.F.R. § 17.121 (2014).

Under the governing regulation, that determination must be made by a designated VA clinician.  See Bellezza v. Principi, 16 Vet. App. 145 (2002) (endorsing the Board's conclusion that, under a former version of the regulation, only a VA physician was empowered to determine when a veteran who received emergency hospital care at a non-VA facility could have been transferred to a VA medical center).  See also Payment or Reimbursement for Emergency Treatment Furnished by Non-VA Providers in Non-VA Facilities to Certain Veterans With Service-Connected or Nonservice-Connected Disabilities, 76 Fed. Reg. 79,067 (Dec. 21, 2011) (amending 38 C.F.R. § 17.121 to allow a "designated VA clinician" to make that determination).  The United States Court of Appeals for Veterans Claims (Court) has held that the clinician must exercise "sound medical judgment" in making the determination, and that it is the Board's responsibility to ensure that the VA's clinician's determination as to the ending point of the medical emergency examine and take into account the available medical records.  See Bellezza, 16 Vet. App. at 149-151.

Here, the record does not contain an opinion from a VA clinician, taking into consideration all available medical records, and supported by rationale, on the question of whether and at what point, on or after July 27, 2012, the Veteran could have been safely transferred from St. Joseph's Hospital to a VA medical center for continuation of treatment.  Inasmuch as such an opinion is needed to fairly resolve the Veteran's claim, further development is required.

For the reasons stated, this case is REMANDED for the following actions:

1.  Take all action necessary to associate with the record on appeal copies of: (a) the VA Medical Center's original decision denying the Veteran's claim for payment or reimbursement of medical expenses incurred in connection with his care at St. Joseph's Hospital from July 26 to 30, 2012; (b) the notice of disagreement he filed in response to that decision; and (c) the February 2013 letter from a Dr. McConnell that the Veteran reports having submitted in support of his claim.

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Ask the Veteran to provide a release for relevant records of treatment from the Mayo Clinic for the period from June to November 2012, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  The evidence obtained, if any, should be associated with the record on appeal.

If any of the records sought cannot be obtained, notify the Veteran and his representative of that fact and explain to them that the claim will be decided based on the evidence of record unless the Veteran submits the records the AOJ was unable to procure.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran received at the Bay Pines and Tampa VA Medical Centers during the period from June to November 2012, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record on appeal.

4.  After the foregoing development has been completed to the extent possible, arrange to obtain a medical opinion from an appropriate VA clinician, at a VA medical facility.  The contents of the entire record on appeal (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion.

Following review of the entire record-including any available VA and private treatment records dated in the weeks before and after the episode of treatment here at issue, and the February 2013 letter from Dr. McConnell, if available-the clinician must offer an opinion address whether and, if so, when on or after July 27, 2012, could the Veteran have been safely transferred from St. Joseph's Hospital to a VA medical center for continuation of treatment.  A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case which must contain, among other things, a citation to, and summary of, 38 C.F.R. § 17.121(2014).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the record on appeal should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

